Case: 18-12728      Date Filed: 08/03/2020    Page: 1 of 63



                                                                            [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 18-12728
                            ________________________

                 Nos. 1:08-cv-21063-JIC; 1:07-cv-22459-JIC-BSS


ELOY ROJAS MAMANI, et al.,

                                                                 Plaintiffs-Appellants,

                                        versus


GONZALO DANIEL SÁNCHEZ DE
LOZADA SÁNCHEZ BUSTAMANTE,
JOSÉ CARLOS SÁNCHEZ BERZAÍN,

                                                                Defendants-Appellees.
                            ________________________

                  On Appeal from the United States District Court
                       For the Southern District of Florida
                         ________________________

                                   (August 3, 2020)

Before ROSENBAUM, TJOFLAT, and HULL, Circuit Judges.

TJOFLAT, Circuit Judge:

      This case bears a long and complicated history—both procedurally and

factually. Plaintiffs are the relatives of eight Bolivian civilians killed in 2003
              Case: 18-12728      Date Filed: 08/03/2020    Page: 2 of 63



during a period of civil crisis in Bolivia. Clashes between military forces and

civilians caused many deaths and injuries. Plaintiffs sued the former President of

Bolivia, Gonzalo Daniel Sánchez de Lozada Sánchez Bustamante (“President” or

“Lozada”), and the former Defense Minister of Bolivia, José Carlos Sánchez

Berzaín (“Defense Minister” or “Berzaín”), for the extrajudicial killings and

wrongful deaths of their family members based on their alleged conduct in

perpetuating the crisis.

      Plaintiffs based their extrajudicial-killing claims on the Torture Victims

Protection Act (“TVPA”), which provides that a person who “subjects an

individual to extrajudicial killing shall, in a civil action, be liable for damages to

the individual’s legal representative.” 28 U.S.C. § 1350 note § 2(a)(2). We have

previously held that the TVPA is not restricted to claims based on direct liability

and that legal representatives can recover based on theories of indirect liability,

including aiding and abetting, conspiracy, agency, and command responsibility.

See Doe v. Drummond Co., 782 F.3d 576, 603 (11th Cir. 2015). Plaintiffs asserted

claims against Lozada and Berzaín (collectively, “Defendants”) under each of

these theories of indirect liability. In addition, Plaintiffs asserted wrongful-death

claims under Bolivian law.

      Over ten years after Plaintiffs filed their first complaint, Plaintiffs’ claims

went to a jury. The jury rendered a split verdict. The jury ruled for Plaintiffs on

                                            2
              Case: 18-12728     Date Filed: 08/03/2020    Page: 3 of 63



the TVPA claims, finding that each death was an extrajudicial killing and finding

Lozada and Berzaín liable under the command-responsibility doctrine. The jury

awarded a total of $10 million in compensatory damages to Plaintiffs on their

TVPA claims. The jury found for Defendants on the wrongful-death claims,

determining that no death was a “willful and intentional killing by a Bolivian

soldier.” After the jury had rendered its verdict, the District Court granted

Defendants’ renewed motion for judgment as a matter of law on the TVPA claims,

determining that Plaintiffs had failed to present a sufficient evidentiary basis that

the deaths were extrajudicial killings.

      Plaintiffs appealed. On appeal, we are presented with three questions. First,

we must assess whether the evidence supports Plaintiffs’ TVPA claims. Second,

we must decide whether the District Court abused its discretion by admitting into

evidence State Department cables with alleged hearsay. And third, we must

determine whether the District Court erred when it refused to give Plaintiffs’

requested jury instruction on the wrongful-death claims.

      In answering the first question, we determine that the District Court

conflated the standard for an extrajudicial killing with the theory of liability tying

Defendants to the decedents’ deaths. We further hold that evidence of deaths

caused by a soldier acting under orders to use excessive or indiscriminate force

could provide a legally sufficient foundation to support a TVPA claim. We vacate

                                           3
              Case: 18-12728      Date Filed: 08/03/2020    Page: 4 of 63



and remand the case for the District Court to determine, in the first instance and

under the correct standard, whether Plaintiffs put forth sufficient evidence to show

that the deaths were extrajudicial killings, and, if so, whether there is sufficient

evidence to hold Defendants liable for such killings under the command-

responsibility doctrine.

      As for the wrongful-death claims, we determine that the District Court

erroneously admitted the State Department cables. Given our resolution of the

second issue, we need not decide the third question. We vacate and remand the

case for a new trial on the wrongful-death claims.

                                           I.

      As we mentioned before, this case has a lengthy history. The events that

gave rise to this suit occurred in Bolivia during the Fall of 2003 and the parties

have twice been before this Court. We outline that history below.

                                           A.

      In 2011, we issued an opinion in Mamani v. Berzain (“Mamani I”), 654 F.3d

1148 (11th Cir. 2011). We explained the case as follows:

             Plaintiffs’ claims arise out of a time of severe civil unrest and
      political upheaval in Bolivia—involving thousands of people, mainly
      indigenous Aymara people—which ultimately led to an abrupt change
      in government. Briefly stated, a series of confrontations occurred
      between military and police forces and protesters. Large numbers of
      protesters were blocking major highways, preventing travelers from
      returning to La Paz, and threatening the capital’s access to gas and
      presumably other needed things. Over two months, during the course
                                           4
                Case: 18-12728       Date Filed: 08/03/2020      Page: 5 of 63



       of police and military operations to restore order, some people were
       killed and more were injured. The President ultimately resigned his
       responsibilities, and defendants withdrew from Bolivia . . . .
              Plaintiffs filed suit in federal district court against the President
       and Defense Minister personally but on account of their alleged acts as
       highest-level military and police officials. Plaintiffs do not contend that
       defendants personally killed or injured anyone. In their corrected
       amended consolidated complaint . . ., plaintiffs brought claims under
       the ATS, asserting that defendants violated international law by
       committing extrajudicial killings; by perpetrating crimes against
       humanity; and by violating rights to life, liberty, security of person,
       freedom of assembly, and freedom of association. Plaintiffs sought
       compensatory and punitive damages.

Id. at 1150–51 (footnote omitted).

       Mamani I was a limited interlocutory appeal under 28 U.S.C. § 1292(b). We

granted Defendants’ petition to appeal the District Court’s denial of their motion to

dismiss Plaintiffs’ complaint for failure to state a claim under the Alien Tort

Statute (“ATS”).1 Id. at 1151. The ATS enables aliens to sue for torts “committed

in violation of the law of nations.” Id. at 1153, 1154 n.7.

       We reversed the District Court’s ruling. Id. at 1157. We held that Plaintiffs,

in their 2008 amended complaint, had “not pleaded facts sufficient to show that

anyone—especially these defendants, in their capacity as high-level officials—



       1
          The Complaint included claims under the TVPA and claims for wrongful death,
intentional infliction of emotional distress, negligent infliction of emotional distress, and
negligence, but those issues were not considered in the limited interlocutory appeal. Mamani I,
654 F.3d at 1151 n.1. Defendants also appealed the District Court’s conclusions that the
political-question doctrine did not bar suit and that Defendants lacked sovereign immunity. Id.
1151 & n.3. Because we held that Plaintiffs’ complaint failed to state a claim under the ATS, we
did not address Defendants’ other arguments on appeal.
                                               5
              Case: 18-12728     Date Filed: 08/03/2020    Page: 6 of 63



committed extrajudicial killings” under the ATS. Id. at 1155. In order to state

such a claim, we held that the complaint must contain non-conclusory factual

allegations of “the specific things the defendant is alleged to have done” and those

things “must violate what the law already clearly is.” Id. at 1152. “High levels of

generality” and “general propositions” will not suffice. Id. We also cautioned that

the ATS does not embrace “strict liability akin to respondeat superior for national

leaders at the top of the long chain of command.” Id. at 1154.

      We described Plaintiffs’ factual allegations as the following: that Defendants

had “order[ed] Bolivian security forces . . . to attack and kill scores of unarmed

civilians;” that Defendants had “exercised command responsibility over, conspired

with, ratified, and/or aided or abetted subordinates in the Armed Forces . . . to

commit acts of extrajudicial killing;” that Defendants had “met with military

leaders, other ministers in the Lozada government to plan widespread attacks

involving the use of high-caliber weapons against protestors;” and that Defendants

“knew or should have known of the pattern and practice of widespread, systematic

attacks against the civilian population.” Id. at 1153. Defendants, in other words,

“knew or should have known of wrongful violence taking place and failed in their

duty to prevent it.” Id. We concluded that these allegations were “[e]asy to say

about leaders of nations,” and, therefore, Plaintiffs needed factual support of more

specific acts by either Lozada or Berzaín. Id. at 1154.

                                          6
              Case: 18-12728     Date Filed: 08/03/2020    Page: 7 of 63



      And before we could determine whether Lozada or Berzaín could be held

indirectly liable, we had to determine whether Plaintiffs had pleaded a cognizable

wrong. Id. Rather than attempting to define the boundaries of “the law of nations”

under the ATS, we relied on the definition of “extrajudicial killing” from a related

statute, the TVPA, and assumed for the purposes of our discussion that any action

that violated the TVPA would also violate the ATS. Id. at 1154 n.7.

      Based on this understanding, we held that the allegations in the complaint

that suggested that the military had targeted some civilians were insufficient to

show that an extrajudicial killing had occurred. Id. at 1155. While we parroted the

District Court’s statement that “it is not clear what constitutes an extrajudicial

killing,” we explained that, at a minimum, an extrajudicial killing is “‘deliberate’

in the sense of being undertaken with studied consideration and purpose.” Id. at

1155 & n.8. Alternative explanations, other than extrajudicial killings, were

consistent with the facts alleged. Id. at 1155. “[F]or instance, the alleged deaths

are compatible with accidental or negligent shooting (including mistakenly

identifying a target as a person who did pose a threat to others), individual

motivations (personal reasons) not linked to the defendants, and so on.” Id. Even

with a favorable reading of the allegations, we still determined that the “decedents’

deaths could plausibly have been the result of precipitate shootings during an

ongoing civil uprising” rather than extrajudicial killings. Id.

                                           7
                Case: 18-12728        Date Filed: 08/03/2020       Page: 8 of 63



       While we left open the possibility that the facts—as alleged—could indicate

a deliberated killing by “someone,” e.g. the shooter, we held that the complaint

lacked facts connecting Lozada and Berzaín to the wrongdoing. Id. at 1155 n.8.

While we did not rule out the possibility of indirect liability through the ATS, we

determined that the complaint’s allegations were too conclusory to state such a

claim against Lozada or Berzaín. Id. To decide whether Plaintiffs had stated a

claim “against these defendants, we must look at the facts connecting what these

defendants personally did to the particular alleged wrongs.” Id. When we looked,

we failed to find any non-conclusory allegations regarding specific acts by Lozada

or Berzaín. Id. at 1155. Pursuant to our instructions, the District Court dismissed

Plaintiffs’ ATS claims. Id. at 1157.

                                                B.

       Shortly thereafter, Plaintiffs filed a second amended complaint. They again

brought claims under the ATS, the TVPA, and Bolivian law, with nearly one

hundred additional paragraphs of allegations, including allegations that Defendants

entered office with a preconceived plan to kill civilians to implement their

economic policies 2 and more specific allegations about Lozada’s and Berzaín’s

control of the Bolivian military forces. Defendants again moved to dismiss. The


       2
         Specifically, Plaintiffs allege that one of Lozada’s objectives was to export Bolivian
natural gas to the United States and Mexico through Chile, a policy that both Defendants
allegedly anticipated would be unpopular and trigger widespread political protests.
                                                 8
              Case: 18-12728     Date Filed: 08/03/2020    Page: 9 of 63



District Court dismissed Plaintiffs’ ATS claims, concluding that it lacked subject-

matter jurisdiction because the relevant conduct had occurred outside the United

States. The District Court refused to dismiss Plaintiffs’ other claims, rejecting

Defendants’ exhaustion arguments and ruling that the second amended complaint

contained sufficient factual allegations to state plausible claims for relief under the

TVPA.

      That order became the subject of a second interlocutory appeal before this

Court. Mamani v. Berzain (“Mamani II”), 825 F.3d 1304 (11th Cir. 2016).

Pursuant to 28 U.S.C. § 1292(b), we granted Defendants’ petition to appeal two

issues: (1) “whether the exhaustion requirement in § 2(b) of the TVPA bars the

plaintiffs’ claims” and (2) “whether the plaintiffs have failed to state claims for

relief under the TVPA.” Id. at 1308.

      We quickly disposed of the first issue, determining that Plaintiffs had

fulfilled the exhaustion prerequisite and that their success in a foreign forum did

not bar their TVPA claims under the plain language of § 2(b). Id. at 1309–12.

      We declined to determine the second issue. Id. at 1313. We opted not to

exercise our discretionary authority under 28 U.S.C. § 1292(b) because

Defendants’ certified question did not pose a “pure question of law.” Id. at 1312.

We explained that determining whether Plaintiffs had stated claims for relief under

the TVPA posed case-specific questions that would require an intense analysis of

                                           9
               Case: 18-12728    Date Filed: 08/03/2020    Page: 10 of 63



the lengthy complaint. Id. Such a determination would require not only

“scrutiniz[ing] the scores of factual allegations,” but also “assess[ing] the clusters

of allegations” for each claim against both Defendants. Id. at 1313. That analysis,

we concluded, is more appropriate for the trial court. Id. We affirmed the District

Court’s denial of Defendants’ motion to dismiss the TVPA claims on exhaustion

grounds. Id.

                                          II.

      Plaintiffs’ TVPA and Bolivian wrongful-death claims ultimately went to

trial. The jury heard from nearly forty witnesses over a three-week trial about the

deaths of the eight victims in September and October 2003. We briefly summarize

some of the relevant testimony regarding the eight decedents’ deaths and then

explain the post-verdict proceedings. Consistent with our standard of review,

which we describe in the next section, we view all evidence in the light most

favorable to Plaintiffs.

                                          A.

                                           1.

      Eight-year-old Marlene Nancy Rojas Ramos (“Marlene”) was shot and

killed on September 20, 2003, in Karisa. Karisa is a district of Warisata, a village

northwest of La Paz.




                                          10
             Case: 18-12728     Date Filed: 08/03/2020   Page: 11 of 63



      The jury heard testimony from Marlene’s parents about her death.

Marlene’s mother, Etelvina, testified that Marlene was playing inside their home

when she was struck by a bullet. Etelvina, who was in the room when her daughter

was shot, testified that she heard a noise, “boom boom,” saw blood coming out of

Marlene’s chest, and saw a bullet hit the wall and then fall on the floor. Etelvina

said that as she was covering Marlene’s wound, she looked out the window and

saw camouflaged military soldiers running away after the shot. Etelvina testified

that after her daughter was shot, she and her other children went downstairs

because they were afraid for their safety.

      Marlene’s father, Eloy, testified that there was a roadblock in La Paz on

September 20, but there were “no protests” in Warisata. Eloy testified that the

military arrived in Warisata at noon and “started shooting with firearms” in the

early afternoon. He could see the soldiers shooting from his house. Eloy fled his

house that afternoon and was not at home when his daughter was shot. He testified

that he and other civilians were hiding out at a nearby hill and that he never saw

anyone shoot at the soldiers nor did he see “anybody that was not a soldier

shooting any firearms.” He testified that the military continued shooting

throughout the day until 10 p.m. He also stated that, the day after Marlene was

killed, there were shells from firearms “behind my house and all over the place”

and that they were the same type of shell that was found in his home.

                                         11
              Case: 18-12728     Date Filed: 08/03/2020    Page: 12 of 63



      In addition, Edwin Aquilar Vargas (“Aquilar”), a soldier stationed in

Warisata, testified that his squadron moved from a base in Achacachi to Warisata.

Aquilar testified that, on his arrival in Warisata at approximately 3 p.m., he saw

teargas, heard dynamite blasts, and heard bullets in the area. He said that the

police already in Warisata were shooting non-lethal ammunition. He saw injured

police and claimed that the police were asking the soldiers for help, to shoot at

people in the mountains. He also saw civilians “screaming and throwing rocks”

and lighting tires on fire. He testified that when the police first asked for help, the

soldiers did not shoot because they did not have an order from their superiors to do

so.

      At some point, a member of Aquilar’s unit was shot and killed. After the

soldier was killed, Aquilar’s superior, Lieutenant Miranda, ordered that the

squadron switch from nonlethal ammunition to lethal ammunition. Then, Aquilar

testified that, “from the moment we entered the village,” Lieutenant Miranda

“ordered that we had to shoot at anything that moved.” He stated that the

instructors “would shoot at anything that moved or screamed.” “Every time,”

Lieutenant Miranda, whom Aquilar was required to follow, “went forward or came

across a square, he would shoot bursts of bullets.” According to Aquilar,

Lieutenant Miranda was shooting “[a]t everything,” including people, windows,

and buildings. Aquilar also saw other instructors shooting and special forces

                                           12
              Case: 18-12728    Date Filed: 08/03/2020    Page: 13 of 63



“shooting back and forth” into the homes. During the several hours that it took for

Aquilar’s squadron to move through Warisata, he never saw a civilian shooting at

the military soldiers.

      On cross-examination, Aquilar clarified that the orders were for “anyone

who moved, you were ordered to shoot below the belt,” “anyone with dynamite or

guns, you were ordered to shoot above the belt.” He testified that he understood

that the orders were designed to minimize the risk that unarmed people would be

killed but concluded that “there were civilian casualties.”

      The jury was given an investigative report that there was an ambush on a

military convoy transporting trapped travelers through Warisata that day, which led

to “an armed confrontation,” and that there were “injuries and fatalities” as a result.

The jury also heard from Benjamin Smith, an American who was in Bolivia at that

time. He testified that he was in Sorata, Bolivia in September and knew of

blockades that were hindering access to La Paz. On September 20, he got onto the

middle bus of approximately fifteen buses and other vehicles “escorted by military

vehicles” to make the trip from Sorata to the airport in La Paz. Smith described his

experiences along the route. He testified that the caravan stopped outside of

Warisata for approximately two hours in the late afternoon. He did not see

anything happening, but he heard gunshots ahead. After a couple of hours, the




                                          13
             Case: 18-12728      Date Filed: 08/03/2020   Page: 14 of 63



gunfire stopped, and the caravan safely went through Warisata and he did not see

or hear any other gunshots. Smith arrived in La Paz early the next day.

                                          2.

      On October 12, 2003, Lucio Santas Gandarillas Ayala (“Lucio”) was shot in

the Senkata area of El Alto. The jury watched a video deposition from Luis

Castaño Romero (“Castaño”), who witnessed Lucio’s death.

      Castaño walked from the Senkata plant toward a nearby college to look for

his father around midday on October 12. He saw approximately ninety to a

hundred soldiers inside the plant. He also saw a large group of people protesting

and blocking the road but did not see any civilians with guns. Castaño testified

that as he was standing near the college, among the protestors, he saw a yellow

tractor leave the plant and come toward the protestors. He testified that there were

soldiers inside the tractor, and one got out and “started shooting, shooting up in the

air.” He did not see anyone shoot at the tractor. As the military started shooting,

some of the protestors, including Castaño, fled down the Kenko alleyway. Castaño

testified that, at one point, he glanced back and saw a military officer run to a

corner and start shooting “a whole shower or rain of bullets.” He testified that he

couldn’t see whether anyone was shooting from the alleyway back at the officer

because he was running away.




                                          14
               Case: 18-12728        Date Filed: 08/03/2020       Page: 15 of 63



       Castaño kept running, stopped a second time, and turned around. He

testified that he saw five officers about a block and a half away at the railroad

tracks “positioning themselves to shoot.” One was “standing up positioned to

fire,” one was “on his knee, bent knee, positioned to fire,” and the “others had

positioned themselves in a shooting position” on a mound. They were “pointing

[their guns] at the civilians.” He testified that he couldn’t see what kind of guns

they had because he was “so far away . . ., but I could see that they were pointing.”

       He also testified that there were helicopters circling the area. Castaño stated

that he watched as a man, later identified as Lucio, leaned out of a street kiosk and

was shot. Castaño admitted that he “couldn’t tell whether it had been any of the

military that gave -- you know, gave that shot or whether it was coming from the

helicopter because all I did was hear the shot.” Castaño was himself shot in the leg

shortly thereafter. He testified that he didn’t see the civilians do anything to

provoke the military—“Some were escaping. Some were just standing. Some

were walking.”3

       Aquilar testified that he was deployed near the Senkata plant sometime after

being in Warisata. His unit and other soldiers were positioned on a bridge above a

road leading to the Senkata plant with civilians around. Aquilar testified that


       3
         During his video deposition, Castaño drew a map depicting the Senkata plant, the main
avenue, the college, the Kenko alleyway, the position of the military officers, his position, and
the kiosk.
                                               15
             Case: 18-12728     Date Filed: 08/03/2020    Page: 16 of 63



Lieutenant Miranda first shot gas grenades toward the approaching civilians and

“when the . . . gas grenades didn’t explode, he ordered us to shoot.” Specifically,

Aquilar testified that Lieutenant Miranda ordered the soldiers to “shoot down at the

people who were under the bridge.” Aquilar testified that he and some of the other

soldiers did not shoot because their families lived in that area. Aquilar also

testified that, when members of his unit didn’t start shooting, Lieutenant Miranda

“got the musket and shot at us” and ultimately “exchanged us with the other group

of [the] unit.” The replacement group followed Lieutenant Miranda’s orders and

started shooting.

      The jury also heard evidence that protestors had imposed major blockades

around El Alto. One State Department cable summarized that “[p]olitical violence

surged over the October weekend, particularly in El Alto” and that “La Paz

remains virtually cut off from the rest of the country by the mob’s application of El

Alto’s ‘tourniquet.’” Witnesses testified that the “streets were blocked” and that,

as of October 9, 2003, the entire city was “shut down.” The investigative report

that described the ambush in Warisata also mentioned “attacks in the Senkata area

of El Alto on the tanker trucks transporting gasoline to the city of La Paz” and that,

in both cases, the “mobilized civilian population was armed with Mauser rifles and

dynamite.”

                                          3.

                                          16
             Case: 18-12728     Date Filed: 08/03/2020      Page: 17 of 63



      Another three decedents, Roxana Apaza Cutipa (“Roxana”), Marcelino

Carvajal Lucero (“Marcelino”), and Teodosia Morales Mamani (“Teodosia”), were

shot in the Río Seco region of El Alto on October 12, 2003. Family members who

witnessed each death testified. In addition, the jury heard from two priests and a

captured civilian about the events in the Río Seco area.

      Roxana’s brother, Guzman Apaza Cutipa, testified that he witnessed

Roxana’s death on the roof of their cousin’s house in El Alto. Roxana was shot in

the head. He remembered that there were “protests and people on the streets.” He

and his sister went to the roof to look out onto the street because they heard “noise

and sounds and screams.” When asked whether he could see the military, Guzman

responded “Not exactly. But we could see tanks and trucks that were driving on the

avenue.” He also said that he could see people fleeing from the military. He

testified that he did not see any civilians with weapons.

      Relatives who witnessed Marcelino’s and Teodosia’s deaths testified that

they saw armed soldiers patrolling the Río Seco area. Marcelino’s widow, Juana

Valencia de Carvajal, testified that at the time her husband was killed, she was

looking at the street outside of her house and saw armed soldiers on three military

trucks “in shooting positioning” and “ready to shoot.” She noticed that there was a

“lot of noise” and the street “was blocked with stones and glass and tires on fire




                                         17
               Case: 18-12728       Date Filed: 08/03/2020       Page: 18 of 63



and metal pieces.” Although she didn’t actually see the shot that killed Marcelino,

she testified that she saw him fall and saw the bullet. 4

       Similarly, Beatriz Apaza Morales, Teodosia’s niece, testified that before her

aunt was shot, she saw many soldiers carrying weapons that “[t]hey would aim at

us when we wanted to look [out] the window” and say “[g]et inside, get inside.”

Although none of the soldiers shot at her when she looked out the window, she

testified that “[t]hey aimed at us, both from across the way as well as right there.”

Teodosia attempted to leave the house and went down to the front door. Beatriz

saw a man fall on the street and then, “almost at the same moment,” Teodosia

came back upstairs. Beatriz testified that her aunt kept repeating “[h]e killed him,

he killed him.” Very “quick[ly]” after, Teodosia was praying near the living room

window when she was shot by a bullet that came through the wall.5 Beatriz

testified that her mother then went to the front door and the soldiers also “aimed at

her.” Teodosia’s husband testified that, after he learned she had been shot, he went

to the local clinic and attempted to transport her to the Juan XXIII Hospital. He

said that they were unable to get very far because “the streets were blocked” and

that protestors impeded their passage because ambulances had previously brought

in gas.


       4
         Plaintiffs published a photo of the house where Marcelino and Juana lived.
       5
         Plaintiffs published a photo of the living room. Beatriz pointed to where she was
standing and where Teodosia was shot.
                                               18
              Case: 18-12728     Date Filed: 08/03/2020     Page: 19 of 63



      Father Zabala Velasquez also testified about his experience in El Alto that

day. He testified that in the morning, “vigils” were held to “protect the area, the

neighborhood, to prevent the military from entering” and ditches were dug. He,

along with approximately fifty people, participated in a march toward Avenida

Juan Pablo Segundo. He testified that he did not see any civilians with firearms in

the area. He had no knowledge of any soldiers killed in El Alto.

      The jury also heard from another priest located in El Alto. Priest Soria Paz

(“Soria”) testified there was a civic strike, including blockades, in El Alto during

October 2003, which prevented movement. As of October 9, 2003, the entire city

was “shut down.” He saw barbed wire on some streets, tires being burnt on street

corners, stones in the street, and ditches along the roads to hinder mobility. He

testified that at times it was difficult to walk through the streets and that people

were demonstrating. On the night of October 11, 2003, Soria heard firecrackers

and shots near the parish. The next day, “El Alto had been militarized.” That

afternoon, he heard—but did not see—gunfire coming from the Río Seco bridge.

He saw soldiers near the parish, but he did not see the military shooting nor did he

observe anyone being harmed by the military on October 12, 2003. He also did not

see any civilians with firearms. Defendants also elicited testimony that Soria had

called for Lozada’s resignation in October 2003 and was later offered a candidacy

for El Alto city council in the successor administration.

                                           19
               Case: 18-12728        Date Filed: 08/03/2020       Page: 20 of 63



       The jury heard testimony that soldiers in the area were under orders “to

shoot at the civilians.” An eyewitness, Ela Trinidad Ortega Tarifa (“Ortega”),

testified that she heard an officer give that order, and saw that when one conscript

refused to shoot, an officer grabbed the conscript’s gun and shot him instead.

Ortega also testified that when she was captured by three soldiers, one kicked her

and the others pleaded with her to remain quiet because they were being “forc[ed]”

to hurt civilians. That group then ran after another young man and beat and shot

him. She also testified that during October 12 and the days prior, she never saw

any civilians with firearms. 6

                                               4.

       Two other decedents, Arturo Mamani Mamani (“Arturo”) and Jacinto

Bernabé (“Jacinto”), were shot and killed in the Ánimas Valley, south of La Paz,

on October 13, 2003. Arturo’s son, Gonzalez Mamani Aguilar (“Gonzalez”),

testified about witnessing both deaths. 7

       Arturo was shot while he and Gonzalez were on their way to plant potato

seeds and wheat. Gonzalez testified that he saw “military men . . . going down

shooting in every direction.” The soldiers “positioned themselves in a firing




       6
          Ortega’s testimony was accompanied by two maps of the area.
       7
          Gonzalez was on a different hill than his father, approximately 200 meters away. The
jury was shown a satellite image of the area. Gonzalez pointed out the locations of himself, his
father, Jacinto, and the military. Plaintiffs also published a video of the area.
                                               20
              Case: 18-12728        Date Filed: 08/03/2020   Page: 21 of 63



position” and “were shooting everywhere.” Gonzalez saw his father attempt to

hide under straw and then heard him scream when he was shot.

      After witnessing his father being shot, Gonzalez slid slightly down a hill and

laid next to Jacinto, who was also attempting to hide from the soldiers. Gonzalez

testified that not even twenty minutes passed before he felt Jacinto’s blood spatter

across his face and he realized that Jacinto had been shot. Gonzalez “moved a

little bit further down” to better hide himself in the large plants “[b]ecause every

time the straw would move, [the soldiers] would fire.” Over the next hour or so,

Gonzalez saw two other men shot. Gonzalez eventually made his way back to his

father’s body and saw a helicopter before finally fleeing to safety. During all of

this, the military kept shooting.

      The jury also heard from a Bolivian soldier, Jose Limber Flores Limachi

(“Flores Limachi”), who was stationed in Ánimas Valley that day. A fellow

soldier in his unit, Edgar Lecona, had been shot and killed while on patrol that

morning. Flores Limachi testified that, after Lecona was shot, Captain Dieter

Belmonte ordered the soldiers to change from nonlethal ammunition to lethal

ammunition and ordered the soldiers to shoot civilians. Flores Limachi testified

that his unit followed Captain Belmonte’s orders. After approximately forty-five

minutes of shooting, Flores Limachi’s unit started climbing the hills and shooting

at civilians. The soldiers were “forbidden to approach” injured civilians. Flores

                                             21
               Case: 18-12728       Date Filed: 08/03/2020      Page: 22 of 63



Limachi testified that, from the time Captain Belmonte gave the order to the time

his unit left later that day, he never saw civilians shooting at the soldiers nor did he

see any civilians with firearms.

       Defendants introduced a police statement signed by Flores Limachi on

October 13, 2003, to impeach his testimony. 8 In it, Flores Limachi states that his

unit was moving from the Military College to the Laguana de Uni on the morning

of October 13, 2003. The soldiers stopped to remove a blockade at around 10:20

a.m. when “100 people . . . gathered on the hill” and “40 people . . . gathered

farther down” began shouting at the soldiers and throwing “rocks, bottles[,] and

dynamite.” The report also says that Captain “Belmonte ordered us to protect

ourselves and not return fire at the blockaders’ attacks.” Flores Limachi’s

statement also describes the aftermath of Lecona’s death, stating that gunshots

were coming from the hill and that Captain Belmonte told the “soldiers to get

down on the ground since the blockaders were firing ammunition and ordered us to

load the ammunition.” Flores Limachi testified that the information in the

statement was not true and accurate. He testified that he and three officers were

questioned together, that he did not have an opportunity to read the statement




       8
         The District Court rejected Defendants’ attempt to admit the statement under Federal
Rule of Evidence 803(2). It was admitted for impeachment purposes.
                                              22
               Case: 18-12728        Date Filed: 08/03/2020       Page: 23 of 63



before signing it, and that his commanding officers ordered him to sign the

statement.

                                               5.

       Raúl Ramón Huanca Márquez (“Raúl”) was shot in Ovejuyo, a town south

of La Paz, on October 13, 2003. The jury watched video depositions from Juan

Carlos Pari Cuti (“Pari”) and from Flores Limachi.

       Pari, a resident of Ovejuyo, witnessed Raúl’s death. He testified that he

noticed the military come into Ovejuyo because he heard shots. Pari was inside his

house looking out his window and saw “12 or 15” soldiers on the bridge that was

located about 200 meters away, “lower down in front of [his] house.”9 He first

saw the soldiers rapidly shooting up toward a hill “where there [were] some

youths.” He testified that he could not see what was happening on the hills. Then,

he saw Raúl (an “older” person) and three young men come out into the street

about half a block in front of his house. After Raúl and the other people came out

onto the street, Pari saw the soldiers change the direction of their shooting.

       Pari saw Raúl grab onto a post and heard the soldiers shouting. He saw that

“there were not many people around, and the soldiers, they were shooting, and they

shot at him.” Pari saw Raúl fall. Pari also testified that he did not see any civilians


       9
          During the video deposition, Pari drew a map that included indicators for his house, the
street, the bridges, the river, where the soldiers were positioned, where the other young men were
located, where Raúl fell, and the direction of the shots being fired by the military.
                                               23
               Case: 18-12728       Date Filed: 08/03/2020       Page: 24 of 63



with guns in Ovejuyo on October 13 or before that day, nor did he see civilians

attacking the military in any way. He also testified that there were no roadblocks

in Ovejuyo.

       Flores Limachi, whose unit moved from Ánimas Valley to Ovejuyo that day,

testified that the soldiers shot at civilians in Ovejuyo to clear the way back to the

military college.

                                               B.

       The jury was asked to decide two sets of claims for each Plaintiff. The

first—the TVPA claims—asked the jury to determine, for each of the eight

decedents, whether the “death was an extrajudicial killing by a Bolivian soldier.”

If the jury answered yes,10 they were instructed to determine whether or not

Lozada is liable for the extrajudicial killing because he (1) “had command

responsibility over the Bolivian soldier,” (2) “conspired with one or more

individuals to commit the extrajudicial killing,” or (3) had an “agency relationship”

with the Bolivian soldier. The jury was asked to make the same liability

determination for Berzaín. The second set of claims—the wrongful-death

claims—asked the jury whether, for each decedent, “the death was a willful and




       10
         If the jury answered no, they were directed to skip to Question 8, which dealt with the
wrongful-death claim.
                                               24
                Case: 18-12728        Date Filed: 08/03/2020       Page: 25 of 63



intentional killing by a Bolivian soldier.” If the jury answered yes, 11 they were to

determine whether Lozada or Berzaín had “willfully used a Bolivian soldier who

killed [the decedent] as an instrument to intentionally kill [the decedent].”

      The jury answered yes to the extrajudicial-killing question for every

decedent. The jury found both Lozada and Berzaín liable for each killing based on

the command-responsibility doctrine. The jury did not find Lozada or Berzaín

liable under the conspiracy or agency theories.

      The jury answered no to the wrongful-death question for every decedent,

determining that no death was “a willful and intentional killing by a Bolivian

soldier.” Because they did not find that a predicate act had occurred, the jury did

not address whether or not Lozada or Berzaín were liable for the death.

      Prior to the jury’s verdict, and again after it was rendered, Defendants

moved for judgment as a matter of law under Federal Rule of Civil Procedure 50

on the TVPA claims. The District Court granted Defendants’ renewed motion for

judgment as a matter of law, determining that Plaintiffs had failed to present any

evidence that the decedents’ deaths were “deliberated killings.”

      This appeal followed. Plaintiffs assert that the District Court erred by

granting judgment as a matter of law for Defendants on the TVPA claims. In



      11
           If the jury answered no, they were directed to skip to Section C, which dealt with
damages.
                                                 25
              Case: 18-12728    Date Filed: 08/03/2020   Page: 26 of 63



addition, Plaintiffs demand a new trial on their wrongful-death claims because they

contend that the District Court erred by (1) admitting State Department cables with

alleged hearsay and (2) refusing to give Plaintiffs’ requested jury instruction. We

take each issue in turn.

                                         III.

      We review a district court’s ruling on a motion for judgment as a matter of

law de novo, applying the same standard that the district court applied. Royal

Palm Props., LLC v. Pink Palm Props., LLC, 950 F.3d 776, 782 (11th Cir. 2020).

Federal Rule of Civil Procedure 50 allows a district court to grant a motion for

judgment as a matter of law if “the court finds that a reasonable jury would not

have a legally sufficient evidentiary basis to find for the [nonmoving party].” Fed.

R. Civ. P. 50(a). The standard is the same whether the motion is made before the

case is submitted to the jury or renewed after the jury’s verdict. Hubbard v.

BankAtlantic Bancorp, Inc., 688 F.3d 713, 723–24 (11th Cir. 2012).

      Our sole consideration is whether the evidence sufficiently supports the

verdict. Chaney v. City of Orlando, 483 F.3d 1221, 1227 (11th Cir. 2007). We

must evaluate all the evidence and draw all logical inferences in favor of the

nonmoving party. McGinnis v. Am. Home Mortg. Servicing, Inc., 817 F.3d 1241,

1254 (11th Cir. 2016). It is for the jury—not for us or the district court—“to weigh

conflicting evidence and inferences, and determine the credibility of witnesses.”

                                         26
              Case: 18-12728     Date Filed: 08/03/2020    Page: 27 of 63



Id. Thus, “we examine the entire record in the light most favorable to . . . the party

that prevailed at trial, and ask whether the evidence nonetheless points ‘so

overwhelmingly in favor of’ [the moving party] that the jury’s verdict cannot

stand.” Royal Palm Props., 950 F.3d at 782 (quoting Richardson v. Leeds Police

Dep’t, 71 F.3d 801, 805 (11th Cir. 1995)). While “the non-movant must put forth

more than a mere scintilla of evidence suggesting that reasonable minds could

reach differing verdicts,” Thorne v. All Restoration Servs., Inc., 448 F.3d 1264,

1266 (11th Cir. 2006), a jury’s verdict “will not be overturned unless no rational

trier of fact could have reached the same conclusion based upon the evidence in the

record,” Nat’l Fire Ins. Co. of Hartford v. Fortune Const. Co., 320 F.3d 1260,

1267 (11th Cir. 2003).

      For Plaintiffs to prevail on their TVPA claims, the evidence must support

two things. First, the record must contain sufficient evidence that each decedent’s

death was an extrajudicial killing. Second, the evidence must link Defendants to

that killing based on a theory of liability, such as the command-responsibility

doctrine, aiding and abetting, or conspiracy liability. See Mamani I, 654 F.3d at

1154 (“[B]efore we decide who can be held responsible for a tort, we must look to

see if [a] tort has been pleaded at all.”). The District Court held that Plaintiffs had

not presented a legally sufficient evidentiary basis on which a reasonable jury

could find for them on the first prong—that is, the evidence, taken in a light most

                                           27
                Case: 18-12728        Date Filed: 08/03/2020        Page: 28 of 63



favorable to Plaintiffs, was so overwhelming that the deaths were not extrajudicial

killings that no reasonable jury could conclude otherwise. After outlining the

District Court’s decision, we explain why we disagree.

                                                 A.

       Defendants’ central argument before the District Court was that because

Plaintiffs had not introduced any evidence regarding the identity of the individual

shooters who killed the decedents nor evidence about the shooters’ states of mind,

Plaintiffs needed evidence of Defendants’ alleged preconceived plan to kill

civilians for a reasonable jury to conclude that the killings were deliberated. The

District Court determined that Plaintiffs had not presented any evidence that such a

plan existed and therefore granted judgment as a matter of law to Defendants. 12

       In ruling on Defendants’ renewed Rule 50 motion, the District Court

outlined the case’s history. The District Court noted that a key difference between

the allegations of the amended complaint (which we rejected as lacking sufficient

factual allegations to state an ATS claim against Defendants in Mamani I) and

Plaintiffs’ second amended complaint was the “allegation that Defendants entered

office with a preconceived plan to deliberately kill civilians in order to suppress


       12
           Defendants also argued that the jury’s verdict is irreconcilably inconsistent. The
District Court held that the jury’s verdict is not irreconcilably inconsistent, and an inconsistent
verdict is not an independent basis to grant Defendants’ Rule 50 motion. Defendants do not
challenge this ruling on appeal. And we agree that, even if the verdict is inconsistent, it would
not be a reason to grant a Rule 50 motion. See Connelly v. Metro. Atlanta Rapid Transit Auth.,
764 F.3d 1358, 1364 (11th Cir. 2014).
                                                 28
             Case: 18-12728     Date Filed: 08/03/2020   Page: 29 of 63



opposition to their economic policies.” The District Court explained that it had

denied Defendants’ motion to dismiss the TVPA claims (a ruling that we declined

to review in Mamani II) based on this new allegation.

      The District Court further explained that it had denied Defendants’ motion

for summary judgment for the same reason. At the summary-judgment stage, the

Court had identified five pieces of evidence that could support a reasonable

inference that the deaths were due to the existence and implementation of

Defendants’ plan:

      (1) changes in Bolivian military doctrine during Defendant Lozada’s
      administration to define protesters as subversives who could be targeted
      with military force; (2) a pattern of soldiers being ordered to shoot
      unarmed civilians in multiple different locations, including each
      location where decedents were killed, on multiple different dates; (3) a
      pattern of soldiers shooting indiscriminately at civilians at times when
      witnesses saw no armed protesters or anything indicating that the
      soldiers were firing defensively; (4) Defendants’ repeated refusal to
      seriously commit to achieving peaceful, negotiated solutions to
      protests; and (5) consistent with Defendants’ plan, the utilization of
      troops from Eastern Bolivia.

      The District Court then evaluated the evidence presented at trial and

concluded that while Plaintiffs had presented evidence in all five categories that a

plan was implemented, they had failed to present “any evidence that such a plan

actually existed.” The Court concluded that the only witness who could

supposedly testify about the existence of a plan did not offer any testimony that




                                         29
                Case: 18-12728       Date Filed: 08/03/2020       Page: 30 of 63



Lozada agreed to a plan to kill civilians. Absent evidence of a plan, the Court

concluded that there was not a sufficient evidentiary basis for the TVPA claims.

      The Court noted that although Plaintiffs had presented evidence of

indiscriminate shootings by Bolivian soldiers, there was also evidence that there

were specific crises in each location. 13 Those crises established “a

plausible reason for the military’s presence and its use of some degree of force in

each shooting location.” The evidence, therefore, did not provide a basis to infer

(rather than speculate) that the shootings were “more than disproportionate

reactions to civil unrest or attacks of the military, but were essentially

premeditated, or deliberated, killings.” Evidence regarding the number of civilian

deaths was also insufficient to infer that any death was necessarily deliberate.

Evidence of those deaths was as consistent with the need to restore order to Bolivia

as it was to use military force to kill unarmed civilians. The District Court also

determined that evidence that leaders were warned of the possibility of civilian

deaths and continued to use military force did not show an intent to cause civilian

casualties. Therefore, because Plaintiffs had failed to present evidence that the



      13
           The District Court listed these as:
            (1) an ambush in Warisata on the military convoy transporting trapped travelers on
            September 20;
            (2) crippling blockades in El Alto and La Paz in October;
            (3) attacks on October 12 in El Alto on tanker trucks transporting gasoline to La
            Paz by protestors armed with rifles and dynamite; and
            (4) an attack on the military on October 13 in the Southern Zone of La Paz.
                                                30
              Case: 18-12728     Date Filed: 08/03/2020    Page: 31 of 63



decedents’ deaths were “undertaken with studied consideration and purpose,” the

District Court granted judgment as a matter of law to Defendants. Because the

District Court determined that the deaths were not deliberated killings, it did not

address whether there was sufficient evidence to support command-responsibility

liability.

                                          B.

       We reverse the District Court’s ruling. We hold that Plaintiffs did not need

to present evidence of a premeditated plan to kill civilians to prevail on the first

prong of their TVPA claims. While evidence of such a plan could help support

both that the killings were deliberate and that Defendants were involved in the

wrongdoing, the lack of evidence about a plan is not fatal to Plaintiffs’ claims if

there is sufficient evidence for a reasonable jury to conclude that each victim’s

death was “undertaken with studied consideration and purpose” and that

Defendants were tied to the wrongdoing. We first assess what kind of evidence

could support that the decedents’ deaths were extrajudicial killings and then

analyze what evidence Plaintiffs put forth at trial.

                                           1.

       As we have previously explained, what constitutes an extrajudicial killing

under the TVPA is not always clear. Mamani I, 654 F.3d at 1155 n.9. The TVPA

contains a two-sentence definition. An extrajudicial killing is

                                          31
             Case: 18-12728      Date Filed: 08/03/2020   Page: 32 of 63



      a deliberated killing not authorized by a previous judgment pronounced
      by a regularly constituted court affording all the judicial guarantees
      which are recognized as indispensable by civilized peoples. Such term,
      however, does not include any such killing that, under international law,
      is lawfully carried out under the authority of a foreign nation.

Pub. L. No. 102-256, § 3(a), 106 Stat. 73, 73 (1991) (codified at 28 U.S.C. § 1350

note). The parties stipulated that none of the killings were “authorized by a

regularly constituted court.” Therefore, we assess what kind of evidence would

allow a reasonable jury to conclude that the deaths (a) were “deliberated” and (b)

were killings that, under international law, were not lawfully carried out under the

authority of a foreign nation.

                                          a.

      The minimal requirement for an extrajudicial killing is that the killing must

be “deliberate,” which we have defined as being “undertaken with studied

consideration and purpose.” Mamani I, 654 F.3d at 1155. As we explained in the

context of Plaintiffs’ ATS claims, an extrajudicial killing is different than an

“accidental or negligent shooting,” a killing based on “individual motivations

(personal reasons),” or “precipitate shootings during an ongoing civil uprising.”

Id.

      Some killings are clearly “deliberate” in the sense that they are cold-

blooded, calculated, premeditated schemes designed to cause certain death. The

1998 embassy bombings in Kenya and Tanzania at issue in Owens v. Republic of

                                          32
             Case: 18-12728     Date Filed: 08/03/2020   Page: 33 of 63



Sudan, 864 F.3d 751, 770 (D.C. Cir. 2017), vacated and remanded on other

grounds sub nom. Opati v. Republic of Sudan, 140 S. Ct. 1601 (2020), provide one

example. The D.C. Circuit determined that the bombings in Owens were deliberate

because they “involved substantial preparation, meticulous timing, and

coordination across multiple countries in the region.” Id. (citing Mamani I, 654

F.3d at 1155). Likewise, targeted acts intended to kill a particular person are

deliberate. For example, in Cabello v. Fernandez-Larios, 402 F.3d 1148 (11th Cir.

2005), we upheld the jury’s verdict on a TVPA claim where there was evidence

that a political prisoner was specifically targeted for execution. Cabello’s family

had evidence that the defendant selected and reviewed his prisoner file before

ordering the death squad to shoot him. Id.; see also Mamani I, 654 F.3d at 1155.

      But the definition of extrajudicial killing in the TVPA is not limited to

coordinated attacks and targeted executions. It is a broad phrase meant to

encompass many types of purposeful killing.

      We start with the text of the TVPA. Deliberate means “undertaken with

studied consideration and purpose.” Mamani I, 654 F.3d at 1155. “Killing”

simply means “[t]he act of causing the end of an animate thing’s life.” Killing,

Black’s Law Dictionary (11th ed. 2019). Therefore, the statute requires, at a

minimum, that there be a considered, purposeful act that takes another’s life.




                                         33
               Case: 18-12728       Date Filed: 08/03/2020       Page: 34 of 63



       A comparison of the TVPA’s text to other language lends further support

that the definition encompasses a broad range of conduct. The definition of an

extrajudicial killing in the TVPA draws on the language of Article 3 of the Geneva

Conventions of 1949.14 Article 3 of the Geneva Convention prohibits “the passing

of sentences and the carrying out of executions without previous judgment

pronounced by a regularly constituted court, affording all the judicial guarantees

which are recognized as indispensable by civilized peoples.” The key difference is

that the TVPA substitutes “a deliberated killing” for “the passing of sentences and

the carrying out of executions.” Dictionaries define execution as the “carrying out

of a death sentence,” Execution, Black’s Law Dictionary (11th ed. 2019), and

“putting to death as a legal penalty,” Execution, Webster’s Third New International

Dictionary (1993). Killing, on the other hand, is “so broad that it suggests nothing

about the agency, the means of death, or the surrounding circumstances.” Bryan

A. Garner, Garner’s Dictionary of Legal Usage (3d. ed. 2011). In the TVPA,

Congress replaced the specific phrase “the passing of sentences and the carrying

out of executions” with the broader phrase “deliberated killing.” This difference




       14
           The two provisions share twenty-one words in common. The legislative history also
confirms what a comparison of the text would suggest. “[T]he concept of ‘extrajudicial killings’
is derived from article 3.” H.R. Rep. No. 102-367, at 5, as reprinted in 1992 U.S.C.C.A.N. 84,
87; see also S. Rep. No. 102-249, at 6 (“This definition conforms with that found in the Geneva
Convention for the Amelioration of the Wounded and Sick in Armed Forces in the Field
(1949).”).
                                               34
               Case: 18-12728       Date Filed: 08/03/2020       Page: 35 of 63



“signals [that] Congress intended the TVPA to reach a broader range of conduct.”

Owens, 864 F.3d at 772.

       And our sister circuits agree, recognizing that the phrase deliberated killing

includes many types of purposeful killing. See, e.g., Owens, 864 F.3d at 773

(describing “deliberated killing” as a “more expansive prohibition”). For example,

the D.C. Circuit has held that maltreatment resulting in death constitutes a

deliberate killing. In Han Kim v. Democratic People’s Republic of Korea, 774

F.3d 1044, 1050 (D.C. Cir. 2014), the plaintiff submitted expert statements that the

victim likely died due to starvation while being held captive by North Korean

operatives. In particular, the “torture and malnutrition” that was deliberately

inflicted on him caused his “untimely death.” Id. The Court held that the plaintiff

had produced evidence “satisfactory to the court” to sustain a default judgment for

an extrajudicial killing under the Foreign Sovereign Immunities Act. 15 Id.

       In comparison, when there is insufficient evidence to conclude that actions

by state agents caused the death or where the death is consistent with natural

causes, there is no “deliberated killing.” For example, in Sullivan v. Republic of

Cuba, 891 F.3d 6, 12 (1st Cir. 2018), the First Circuit determined that the plaintiff


       15
          State sponsors of terrorism can be sued in federal court for torture and extrajudicial
killing under the terrorism exception to the Foreign Sovereign Immunities Act (“FSIA”). 28
U.S.C. § 1605A; Han Kim, 774 F.3d at 1045. The meaning of “extrajudicial killing” under the
FSIA is defined by reference to the TVPA. 28 U.S.C. § 1605A(h)(7) (“[T]he terms ‘torture’ and
‘extrajudicial killing’ have the meaning given those terms in section 3 of the Torture Victim
Protection Act of 1991.”).
                                               35
             Case: 18-12728     Date Filed: 08/03/2020   Page: 36 of 63



lacked evidence that the Cuban government deliberately killed her father after he

had allegedly been incarcerated for twenty years. The plaintiff presented no

evidence regarding the conditions in which her father was held. Id. The district

court had found that evidence of the plaintiff’s father’s burns was consistent with

the injuries he had sustained in a plane crash that occurred before he was held

captive and there was no evidence that his injuries were ignored or not properly

treated. Sullivan v. Republic of Cuba, 289 F. Supp. 3d 231, 245 & n.16 (D. Me.

2017), aff’d, 891 F.3d at 12.

      Furthermore, an extrajudicial killing can be deliberate even if the state-actor

is not targeting a particular individual. One need not intend that a specific person

die to deliberately kill under the TVPA. As one court has said, “the statutory

definition does not contain a precision-targeting element.” Owens v. Republic of

Sudan, 174 F. Supp. 3d 242, 263 (D.D.C. 2016), aff’d, 864 F.3d at 751 (D.C. Cir.

2017), vacated and remanded sub nom. Opati, 140 S. Ct. at 1601. Engaging in an

act, such as shooting, with the “goal and expectation of killing” another is

deliberation even if the actor could not produce a list of names who would perish

or “look their victims in the eye.” Id.; see also Shoham v. Islamic Republic of Iran,

No. 12-CV-508 (RCL), 2017 WL 2399454, at *12 (D.D.C. June 1, 2017)

(concluding that a rock deliberately thrown at the windshield of a car, targeted

because it had a yellow license plate, was “undoubtedly an ‘extrajudicial killing’”).

                                         36
                Case: 18-12728   Date Filed: 08/03/2020   Page: 37 of 63



      Finally, we can reference domestic law to interpret the TVPA and claims

brought thereunder. Drummond, 782 F.3d at 606. Under principles of domestic

law, a deliberate killing is generally done in the absence of “sudden passion” or

without “lawful or just provocation.” See, e.g., 40 C.J.S. Homicide § 84 (2020)

(collecting cases). While deliberation requires some period of reflection, it is not

necessary that a person “shall have brooded over [a] plan to kill or entertained it

for any considerable period of time.” Gov’t of Virgin Islands v. Lake, 362 F.2d

770, 776 (3d Cir. 1966). Deliberated killing simply means a killing “undertaken

with careful consideration, not on a sudden impulse.” Owens, 174 F. Supp. 3d at

263 (citing State v. Hamlet, 312 N.C. 162, 321 S.E.2d 837, 842–43 (1984) and

People v. Dykhouse, 418 Mich. 488, 345 N.W.2d 150, 154 (1984)).

      Therefore, we hold that, to demonstrate a “deliberated killing” here,

Plaintiffs must present some evidence that their relatives’ deaths were the result of

a purposeful act to take another’s life and that the deaths were not caused by

“accidental or negligent” behavior or other external circumstances and were not a

result of just provocation or sudden passion. Viewing the evidence and drawing all

inferences in the light most favorable to Plaintiffs, we determine that a rational

trier of fact could conclude that these deaths were deliberated killings. The

evidence is not so overwhelming in favor of Defendants that the jury’s verdict

cannot stand.

                                          37
                 Case: 18-12728   Date Filed: 08/03/2020   Page: 38 of 63



        For each decedent, Plaintiffs presented evidence that the cause of death was

consistent with a deliberate shot from a member of the Bolivian military in the

absence of just provocation. Or to use Plaintiffs’ words, a jury could reasonably

infer that “these soldiers deliberately fired deadly shots with measured awareness

that they would mortally wound civilians who posed no risk of danger.” None of

the decedents were armed, nor was there evidence that they posed a threat to the

soldiers. Many were shot while they were inside a home or in a building. Others

were shot while they were hiding or fleeing. There is little to no evidence that

members of the Bolivian military were in imminent danger or acted out of sudden

passion when they fired. Witnesses testified that they saw the armed members of

the military, that there were not armed civilians in the area, and that the military

aimed at or targeted each individual decedent or other civilians around the time of

the incidents.

        Marlene, for example, was shot while she was inside her home. Her mother

testified that she saw armed soldiers running away after her daughter was shot.

Marlene’s father testified that he did not see any civilians shooting at the military

that day. Aquilar testified that officers in his squadron were aiming for civilians

and that he did not see any armed civilians. A reasonable jury could conclude that

a member of the Bolivian military engaged in a purposeful act to take Marlene’s

life.

                                           38
              Case: 18-12728    Date Filed: 08/03/2020    Page: 39 of 63



      Castaño testified that the bullet that struck Lucio came from either the five

officers on the ground, who were aiming at civilians, or the military helicopter

circling Senkata. He also testified that he did not see any armed protestors and that

he did not see any civilians provoke the military. Based on his testimony, a jury

could reasonably infer that Lucio’s death was not an accident or the result of a

negligent firing.

      Roxana was shot on the roof of her cousin’s house. Her brother testified that

he saw military vehicles on the avenue before Roxana was shot and that he did not

see any civilians with weapons. Marcelino was shot through a window; his widow

testified that she saw armed soldiers on trucks positioning to shoot. Likewise,

Teodosia’s niece testified that the armed soldiers aimed at them when they looked

out the window and aimed at her mother when she went to the door. Teodosia was

shot while praying next to the window. Three other witnesses in the Río Seco

region testified that they did not see armed civilians in that area on October 12,

2003. Ortega also testified that she heard officers give soldiers orders “to shoot at

the civilians” and that other soldiers said they were being “forc[ed]” to hurt

civilians. Those testimonies provide sufficient evidence that a jury could

reasonably conclude that Roxana, Marcelino, and Teodosia were deliberately killed

by members of the Bolivian military.




                                          39
                Case: 18-12728       Date Filed: 08/03/2020        Page: 40 of 63



       Gonzalez witnessed members of the Bolivian military shoot Arturo, Jacinto,

and two other men. He testified that the soldiers positioned themselves to fire at

civilians and “were shooting everywhere.” “[E]very time the straw would move,

[the soldiers] would fire.” A Bolivian soldier, Flores Limachi, also testified that,

after a fellow soldier was killed, his unit was acting under orders to shoot at the

civilians in the hills with lethal ammunition. He testified that he never saw

civilians shooting at the soldiers nor did he see any civilians with firearms. 16 A

reasonable jury could find that Arturo and Jacinto were deliberately killed.

       Pari testified that he saw soldiers on the bridge who shot at Raúl; he also

testified that he did not see armed civilians in Ovejuyo that day. Flores Limachi

also testified that he saw soldiers shooting at civilians in Ovejuyo. That evidence

is consistent with purposeful acts by Bolivian soldiers to take civilian lives.

       We conclude that there is sufficient evidence, taken in the light most

favorable to Plaintiffs, that a reasonable jury could conclude that each death was a

“deliberated killing.”17 While the evidence for deliberation is strongest for the

deaths where an eyewitness actually saw the shot, Plaintiffs put forth sufficient—


       16
            We take Flores Limachi’s testimony in the light most favorable to Plaintiffs. It is for
the jury to consider the conflicting police report as impeachment evidence and “determine the
credibility of witnesses.” McGinnis, 817 F.3d at 1254.
         17
            There is no evidence in the record that the decedents’ deaths were caused by soldiers
acting on individual motivations, much less overwhelming evidence, taken in the light most
favorable to Plaintiffs, that the killings were personal in nature. Even if there was such evidence,
the trial testimony indicates that each death was a “deliberated killing,” in the sense of being a
considered, purposeful act to take another’s life.
                                                40
              Case: 18-12728     Date Filed: 08/03/2020    Page: 41 of 63



even if not overwhelming—evidence from which a rational trier of fact could

conclude that each decedent was deliberately killed, which is all that is required.

Royal Palm Props., 950 F.3d at 782; Thorne, 448 F.3d at 1266; Nat’l Fire Ins. Co.

of Hartford, 320 F.3d at 1267. Given that there is not “overwhelming” evidence

that these decedents posed a threat to the Bolivian soldiers nor is there

“overwhelming” evidence that the soldiers and officers who shot at the victims

were acting on sudden impulse, Defendants’ alternative explanation for the shots

does not compel us to conclude that no reasonable jury could find that these were

deliberated killings. See Royal Palm Props., 950 F.3d at 782. As we explain

below, the evidence suggesting that there were specific crises in each general

location goes to whether the killings were extrajudicial, rather than to whether they

were deliberated.

                                          b.

      Determining that Plaintiffs’ relatives were deliberately killed is not the end

of the story. As the text makes clear, “not all deliberated killings are extrajudicial

killings.” Mamani I, 654 F.3d at 1155. The second sentence cautions that the term

“extrajudicial killing” “does not include any such killing that, under international

law, is lawfully carried out under the authority of a foreign nation.” Pub. L. No.




                                          41
               Case: 18-12728        Date Filed: 08/03/2020       Page: 42 of 63



102-256, § 3(a).18 So, a killing can be deliberate, but if, under international law, it

is “lawfully carried out under the authority of a foreign nation,” it would not be

deemed an extrajudicial killing.

       To determine whether these deliberated killings are extrajudicial, we must,

per the terms of the text, look to international law.19 See Drummond, 782 F.3d at

606 (“[O]n the rare occasions when we do look to general principles of

international law for guidance as to what a theory of liability or statutory definition

requires, we do so only because the TVPA itself implicitly or explicitly

incorporated those principles from international law.”). Customary international

law is “by its nature, difficult to determine,” because it “does not stem from any

single, definitive, readily-identifiable source.” United States v. Bellaizac-Hurtado,




       18
           And “although we need not rely on legislative history given the text’s clarity, we note
that the history only supports our interpretation.” Mohamad v. Palestinian Auth., 566 U.S. 449,
459, 132 S. Ct. 1702, 1710 (2012); see also Drummond, 782 F.3d at 606. The House Report
prepared contemporaneously with the passage of the TVPA indicates that “deliberated killing” is
a broad concept, meant to capture even “killings that lack the requisite extrajudicial intent.”
H.R. Rep. No. 102-367, at 4. The House Report states that killings “caused by a police officer’s
authorized use of deadly force” are captured in the meaning of “deliberated.” Id. Such killings
are the result of a purposeful act to take another’s life and thus are deliberate, even if not
necessarily “extrajudicial.”
        19
           Again, legislative history, as documented in the Senate and House Reports, confirms
that the definition of “extrajudicial killing” comports with the meaning found in customary
international law. S. Rep. No. 102-249, at 6 (“The TVPA incorporates into U.S. law the
definition of extrajudicial killing found in customary international law.”); H.R. Rep. No. 102-
367, at 4 (“It defines ‘torture’ and ‘extrajudicial killing’ in accordance with international
standards.”). The Senate Report continues that the definition of “extrajudicial killings” excludes
“killings that are lawful under international law-such as killings by armed forces during declared
wars which do not violate the Geneva Convention and killings necessary to effect a lawful arrest
or prevent the escape of a person lawfully detained.” S. Rep. No. 102-249, at 6.
                                                42
                Case: 18-12728       Date Filed: 08/03/2020        Page: 43 of 63



700 F.3d 1245, 1253 (11th Cir. 2012) (quoting Flores v. S. Peru Copper Corp.,

414 F.3d 233, 248 (2d Cir. 2003)). However, we look to “the works of jurists and

commentators who by years of labor, research, and experience have made

themselves peculiarly well acquainted with the subjects of which they treat.” Id. at

1252 (quoting Sosa v. Alvarez-Machain, 542 U.S. 692, 734, 124 S. Ct. 2739, 2767

(2004)). To qualify as customary international law, the practice must “reflect wide

acceptance among the states particularly involved in the relevant activity” and

“there must be a sense of legal obligation.” Id. (quoting Buell v. Mitchell, 274 F.3d

337, 372 (6th Cir. 2001)).

       Customary international law recognizes the right to life, and the corollary

right to be free from the arbitrary deprivation of it, as a bedrock principle.20 The

right to life has been characterized as “the supreme human right, since without

effective guarantee of this right, all other rights of the human being would be

devoid of meaning.” Manfred Nowak, U.N. Covenant on Civil and Political

Rights: CCPR Commentary 121 (2d ed. 2005) (footnote omitted). International



       20
           We do not mean to say that “deliberated killing” and “arbitrary deprivation of life” are
necessarily synonymous. See, e.g., Nowak, CCPR Commentary 127 n.37 (describing the
criticism of “arbitrary” and concluding that although intention may not be a necessary condition
for arbitrariness, “[i]n practice, the Committee has held the issue of whether deprivation of life
was intentional to be relevant for the determination of a violation of Art. 6”). We use
international standards and cases to demonstrate only that “extrajudicial killing” in customary
international law encompasses indiscriminate shootings by soldiers without justifiable
provocation and can be considered a “deliberated killing” if the circumstances indicate that the
deaths are neither “accidental or negligent.” See Mamani I, 654 F.3d at 1155.
                                                43
               Case: 18-12728        Date Filed: 08/03/2020       Page: 44 of 63



law also generally recognizes the use of proportionate force as lawful. Id. at 129

(“[T]he term ‘arbitrarily’ aims at the specific circumstances of an individual case

and their reasonableness (proportionality), making it difficult to comprehend in

abstracto.”). Thus, the use of military force (and the resulting precipitate

shootings) during an ongoing civil uprising may be lawful if the circumstances

support such action.

       International tribunals have frequently held that “indiscriminate firing”

against unarmed persons violates the right to be free from the arbitrary deprivation

of life, and thus is unlawful. For example, the United Nations Human Rights

Committee determined that Paraguay violated Article 6 of the International

Covenant on Civil and Political Rights 21 when police and military forces used

extreme force to clear blockades of roadways by agricultural and union workers.

See Human Rights Committee, Florentino Olmedo v. Paraguay, Commc’n No.

1828/2008, U.N. Doc. CCPR/C/104/D/1828/2008 (Apr. 26, 2012). Police in

Paraguay used “tear gas, firearms, and water cannons” to disperse the protestors, as

well as violently beat demonstrators and “fired indiscriminately at those who were

fleeing” with live ammunition. Id. ¶¶ 2.5–2.6. The Committee concluded that

Paraguay had an obligation “to prevent arbitrary killing by their own security


       21
          “Every human being has the inherent right to life. This right shall be protected by law.
No one shall be arbitrarily deprived of his life.” International Covenant on Civil and Political
Rights, art. 6, § 1, Dec. 16, 1966, 999 U.N.T.S. 171.
                                                44
               Case: 18-12728        Date Filed: 08/03/2020       Page: 45 of 63



forces” as well as provide a thorough investigation and prosecution. Id. ¶ 7.3. The

Committee likewise found that Kyrgyzstan had violated Article 6 after a citizen

was shot and killed by the “militia opening fire on demonstrators in an attempt to

disperse the crowd.” Human Rights Committee, Umetaliev v. Kyrgyzstan,

Commc’n No. 1275/2004 ¶ 2.2, U.N. CCPR/C/94/D/1275/2004 (Oct. 30, 2008).

       The European Convention for the Protection of Human Rights and

Fundamental Freedoms, which is specifically referenced in the Senate Report,22

provides that “[n]o one shall be deprived of his life intentionally save in the

execution of a sentence of a court following his conviction of a crime for which

this penalty is provided by law.” Art. 2, § 1, 1950, 213 U.N.T.S. 221. The

Convention recognizes that some deprivations of life are not in violation of that

provision, such as when the death results from “force which is no more than

absolutely necessary” “in defence of any person from unlawful violence,” “to

effect a lawful arrest or to prevent escape of a person lawfully detained,” or “in

action lawfully taken for the purpose of quelling a riot or insurrection.” 23 Id. art. 2,

§§ 1 & 2.

       The European Court of Human Rights has found that the use of lethal force

against demonstrators violates Article 2 of the European Convention, even when


       22
          S. Rep. No. 102-249, at 6 nn.8 & 9.
       23
          Article 15, § 2 also “exclude[es] ‘deaths resulting from lawful acts of war’ from the
prohibition against extrajudicial killings.” S. Rep. No. 102-249, at 6 n.9.
                                                45
             Case: 18-12728     Date Filed: 08/03/2020    Page: 46 of 63



those demonstrations are admittedly “far from peaceful.” Eur. Ct. H.R., Güleç v.

Turkey, App. No. 54/1997/838/1044 (July 27, 1998). In Güleç, the Court

determined that Turkey used more force than was necessary when armored

vehicles “opened fire in the main street, where the demonstration was taking place,

either in the air or at the ground” after the demonstrators attacked the security

forces with sticks, stones, and firearms. Id. ¶¶ 68, 73. Although the investigative

Commission concluded that the machine gun was not “used to kill demonstrators

intentionally,” and the demonstration could be deemed a riot, the Court held that “a

balance must be struck between the aim pursued and the means employed to

achieve it.” Id. ¶ 71. Similarly, the Court concluded that Turkey again violated

Article 2 when security forces responded to two other demonstrations by shooting

indiscriminately into the crowd. Eur. Ct. H.R., Case of Şimşek v. Turkey, App. No.

35072/97 and App. No. 37194/97 (July 26, 2005). The Court characterized the

protests in Gazi and Ümraniye as “not peaceful;” demonstrators were throwing

stones and fire bombs at the police barricades and were causing damage to nearby

buildings. Id. ¶ 107. Nevertheless, the force used to dispel the demonstrators was

not justified because the “officers shot directly at the demonstrators without first

having recourse to less life-threatening methods.” Id. ¶¶ 108, 113.

      Other international tribunals and conventions are in accord. The Inter-

American Court concluded that suppression operations in Venezuela that killed

                                          46
             Case: 18-12728     Date Filed: 08/03/2020    Page: 47 of 63



276 people, where “most of the deaths were due to indiscriminate firing by agents

of the Venezuelan State, while others resulted from extrajudicial executions”

violated Article IV (the right to life) of the American Convention of Human

Rights. Caracazo v. Venezuela, Inter-Am. Ct. H.R. No. 58, ¶ 2(k) (Nov. 11, 1999).

Like the Bolivian decedents, many of the Venezuelan victims were killed in their

homes. Id. ¶ 2(l). The U.N. Manual on the Effective Prevention and Investigation

of Extra-Legal, Arbitrary and Summary Executions includes within the scope of its

mandate “deaths resulting from the excessive use of force by law-enforcement

personnel.” U.N. Doc. E/ST/CSDHA/12 (1991). The U.N. Special Rapporteur,

which was established to examine all situations of extrajudicial, summary, or

arbitrary executions has recommended that “all orders to ‘shoot on sight’ must

only be given as a measure of very last resort to protect lives” and that

governments should withdraw all general orders to shoot on sight. United Nations

Comm’n on Human Rights, Extrajudicial, Summary or Arbitrary Executions,

Report of the Special Rapporteur, E/CN.4/2004/7 (Dec. 2003); see also Int’l

Comm’n of Jurists, Enforced Disappearance and Extrajudicial Execution: The

Rights of Family Members, A Practitioners’ Guide, No. 10, at 30 (July 2016).

                                          2.

      Armed with an understanding of “extrajudicial killing” as a broad

prohibition, encompassing considered, purposeful acts that take another’s life in

                                          47
               Case: 18-12728      Date Filed: 08/03/2020      Page: 48 of 63



the absence of a sudden passion or just provocation, we hold that evidence that the

decedents were killed by soldiers acting under orders to shoot or kill civilians and

evidence that Defendants were connected to those orders provides a legally

sufficient basis for a TVPA claim. Plaintiffs need not present evidence of the

existence of a preconceived, meticulously coordinated plan, campaign, or strategy

to kill civilians to demonstrate that the victims were deliberately killed. The

District Court’s reasoning, and requirement of such evidence, conflates the

standard for a deliberated killing with the theory of indirect liability that holds

Defendants liable for the wrongdoing. For Plaintiffs to prevail on their TVPA

claims based on a theory of command-responsibility liability, Plaintiffs do not need

evidence that the superiors acted with deliberation. Requiring evidence of a plan

or other grand strategy inappropriately superimposes a deliberation requirement on

the theory of indirect liability. Instead, Plaintiffs need only establish that there was

an extrajudicial killing and then connect Defendants to that wrongdoing.24

       We agree with the District Court that Plaintiffs lacked compelling evidence

of a preconceived plan by Lozada and Berzaín to kill civilians in order to quell

opposition to their economic policies. But that was not the only theory that

Plaintiffs advanced; they also claimed that their relatives were killed by soldiers


       24
          Such a connection could be demonstrated via evidence that Defendants (1) had a
superior-subordinate relationship with the wrongdoer, (2) knew or should have known of the
wrongdoing, and (3) failed to prevent or punish the wrongdoing. Mamani II, 825 F.3d at 1312.
                                             48
               Case: 18-12728        Date Filed: 08/03/2020        Page: 49 of 63



acting under orders to indiscriminately shoot at civilians and that Defendants were

either personally involved in those orders or otherwise failed to prevent or punish

such conduct within their chain of command. 25 The District Court did not consider

evidence in support of that theory when ruling on Defendants’ renewed motion for

judgment as a matter of law.

       We agree with the District Court that Plaintiffs’ evidence about widespread

casualties and a pattern of innocent deaths does not suffice to demonstrate that in

any particular instance a death was an extrajudicial killing, as the same evidence is

consistent with military reaction to just provocation, which is lawful under

international law. On the other hand, evidence indicating that the decedents were

killed by soldiers indiscriminately shooting or using force against civilians in the

absence of just provocation would support a conclusion that the deaths were

extrajudicial killings. Plaintiffs produced some eyewitness testimony about the

lack of armed civilians in each area and some evidence that soldiers targeted or

aimed at civilians. Defendants presented evidence that there were specific crises in

each location, including evidence of military fatalities in some areas. We remand



       25
          As the District Court noted, the second amended complaint included, for the first time,
numerous allegations about Defendants’ “preconceived plan” to kill civilians to implement their
economic policies. In addition, the second amended complaint, unlike the complaint in Mamani
I, included allegations that soldiers acted under orders to kill civilians and specific allegations
that Defendants were involved in those orders or otherwise failed to act to prevent or punish that
conduct. Plaintiffs also argued this theory of the case at the summary-judgment stage, at trial, in
opposition to Defendants’ Rule 50 motion, and on appeal.
                                                49
               Case: 18-12728        Date Filed: 08/03/2020       Page: 50 of 63



for the District Court to consider in the first instance whether, for each decedent,

Plaintiffs produced sufficient evidence to demonstrate that each death was not

lawful under international law and thus extrajudicial and, if so, whether Plaintiffs

produced sufficient evidence to link Defendants to that wrongdoing via the

command-responsibility doctrine.26

                                               IV.

       In addition to the TVPA claims, Plaintiffs asserted claims for intentional

wrongful death based on Bolivian law. The jury returned a verdict for Defendants,

finding that the decedents’ deaths were not willful and intentional killings by a

Bolivian soldier. On appeal, Plaintiffs argue that the District Court abused its

discretion (1) by admitting State Department cables that reported on the situation

in Bolivia in October 2003, and (2) by refusing to give Plaintiffs’ requested jury

instruction regarding intent. We address each argument in turn.

                                                A.




       26
           Defendants argue on appeal that we can affirm on any basis in the record, including on
grounds that the District Court did not consider, and that we should uphold the District Court’s
judgment as matter of law by holding that there was insufficient evidence to support the jury’s
verdict that Defendants were liable under the command-responsibility doctrine. “It is the general
rule, of course, that a federal appellate court does not consider an issue not passed upon below.”
Clark v. Coats & Clark, Inc., 929 F.2d 604, 609 (11th Cir. 1991) (quoting Singleton v. Wulff, 428
U.S. 106, 120, 96 S. Ct. 2868, 2877 (1976)). Given the extent of the record below, and the
comparatively minor attention that this issue had in appellate briefing, we exercise our discretion
not to address this question in the first instance. See id. The same considerations compel us to
remand the case for a determination of whether the deliberated killings were committed in
contravention of international law.
                                                50
             Case: 18-12728     Date Filed: 08/03/2020    Page: 51 of 63



      In closing argument, Defendants claimed that “the most important piece[s]

of evidence in this case” were seven State Department cables about the status of

the Bolivian social unrest in October 2003. At trial and again on appeal, Plaintiffs

argue that the cables should have been excluded because they contain “highly

prejudicial second-level hearsay.” Defendants now contend that the cables are

admissible under the public-records exception to the rule against hearsay and that

if the District Court erred in admitting the cables, it was harmless because the

cables were duplicative of other evidence in the record. We review evidentiary

rulings for an abuse of discretion; “[h]owever, basing an evidentiary ruling on an

erroneous view of the law constitutes an abuse of discretion per se.” United States

v. Henderson, 409 F.3d 1293, 1297 (11th Cir. 2005).

                                          1.

      The Federal Rules of Evidence generally bar the admission of hearsay,

which are out-of-court statements offered to prove the truth of the matter asserted.

Fed. R. Evid. 801(c); 802. The public-records exception provides that “[a] record

or statement of a public office” is not excluded by the rule against hearsay if the

evidence sets out “a matter observed while under a legal duty to report” or if it

contains “factual findings from a legally authorized investigation.” Id. 803(8).

Under either formulation, the evidence is only admissible if “the opponent does not




                                          51
               Case: 18-12728       Date Filed: 08/03/2020      Page: 52 of 63



show that the source of information or other circumstances indicate a lack of

trustworthiness.” Id.

       In United Technologies Corp. v. Mazer, 556 F.3d 1260, 1278 (11th Cir.

2009), we held that a District Court did not abuse its discretion in excluding third-

party statements in a report prepared by the Office of the Inspector General of the

United States. We held that for the public-records exception to apply, the report

“must contain ‘factual findings’ that are ‘based upon the knowledge or

observations of the preparer of the report,’ as opposed to a mere collection of

statements from a witness.” Id. (quoting Miller v. Field, 35 F.3d 1088, 1091 (6th

Cir. 1994)). 27 Collecting cases from other circuits, we elaborated that entries must

result from the preparer’s “own observations and knowledge,” and that “statements

made by third persons under no business duty to report” are not admissible. Id.

(quoting United States v. Pazsint, 703 F.2d 420, 424 (9th Cir. 1983)); see also

United States v. Cent. Gulf Lines, Inc., 747 F.2d 315, 319 (5th Cir. 1984) (“[T]he

record sought to be admitted must be made from matters within the personal

knowledge of the public official making the record or his agent or someone with a

duty to report the matter to a public official.”).



       27
          In Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 170, 109 S. Ct. 439, 450 (1988), the
Supreme Court concluded that opinions and conclusions based on factual findings are also
admissible under Rule 803(8)(C). “As long as the conclusion is based on a factual investigation
and satisfies the Rule’s trustworthiness requirement, it should be admissible along with other
portions of the report.” Id.
                                              52
             Case: 18-12728     Date Filed: 08/03/2020   Page: 53 of 63



      We have also held that statements can be hearsay “even though they do not

explicitly paraphrase the words of others, [because] the only conceivable

explanation for how [the witness] discovered this information is through listening

to the statements of others.” United States v. Ransfer, 749 F.3d 914, 925 (11th Cir.

2014) (alterations in original) (quoting United States v. Baker, 432 F.3d 1189,

1206 (11th Cir. 2005)). And “a reporter’s account of what eyewitnesses reported”

is “double hearsay forbidden by Rule 805.” Baker, 432 F.3d at 1211 n.23.

                                         2.

      At the summary-judgment stage, the District Court deemed the cables

inadmissible, reasoning that the reports were “based not on the preparer’s personal

observations, but on the statements of others.” The District Court noted that one

cable did not appear to relay what an embassy official observed on the ground, but

“simply report[s] the Bolivian military’s position—that the military convoy was

ambushed.” Additionally, many of the cables included the information derived

from media reports, “which are obviously themselves hearsay.” The Court left

open the possibility that some portions of the cables, most notably information

about the “impact on La Paz of the October 2003 protests,” may fall under the

public-records exception, but it deemed those portions immaterial to its analysis

and duplicative of other evidence. In assessing whether the cables were admissible

under the residual exception in Rule 807(a)(3), the Court found that the cables had

                                         53
               Case: 18-12728        Date Filed: 08/03/2020       Page: 54 of 63



sufficient guarantees of trustworthiness because the cables were “signed by the

then-U.S. Ambassador to Bolivia” and the “State Department had no incentive to

do anything but report the situation in Bolivia fairly and accurately.”

       At trial, Defendants sought to admit cables relating to the events in October

2003, contending that the information was reliable as the U.S. Embassy is in La

Paz. Plaintiffs objected (1) that the cables do not indicate “who was [there], who

saw violence, [or] whose opinions it is that violence surged;” (2) that the cables

“detail events throughout the entire country of Bolivia, not simply La Paz;” (3) that

they contain “speculation, hearsay, [and] unidentified reports;” and (4) that

“defendants have made no indication which parts of [the cables] are based on

personal knowledge.”

       In response, Defendants argued that the cables are signed by State

Department officials, contain information from La Paz and El Alto (areas with

State Department presence), and contain factual information such as the airport has

been closed and clashes with protestors resulted in deaths. The District Court,

without further discussion, admitted the cables into evidence. 28


       28
           Plaintiffs again objected to the admission of the State Department cables the following
day based on their trustworthiness and Rule 403. The District Court ruled that the cables were
sufficiently trustworthy (because the State Department did not have an adversarial motive to
misreport the situation in Bolivia) and that Plaintiffs did not meet their burden of demonstrating
that the probative value of the cables was substantially outweighed by the danger of unfair
prejudice. Because we determine that the cables contain hearsay, we take no position on the
District Court’s conclusion that the “State Department had no incentive to do anything but report
the situation in Bolivia fairly and accurately.” We do, however, note that one cable indicated
                                                54
               Case: 18-12728       Date Filed: 08/03/2020       Page: 55 of 63



                                               3.

       We conclude that the District Court abused its discretion in admitting the

cables because it applied the wrong legal standard. The cables are relevant only to

establish the truth of their contents—to report on specific incidents of violence and

occurrences around Bolivia. Most of the information that buttresses the State

Department’s findings about the events in Bolivia lacks source attribution. It is

impossible for us to determine whether the information was gleaned from on-the-

ground observations by State Department officials (or other agents under a duty to

report), was a conclusion drawn by State Department officials based on an

investigation, or is just a collection of statements made by third parties. As

Plaintiffs point out, there is no indication who was there or who drew the

conclusions within the reports.

       The cables repeatedly base their findings on unidentified “reports” or

“sources.” In other places, the cables directly quote statements made by political

figures. One cable describes an opinion poll, one cable repeats “unconfirmed

rumors,” and one cable lists the four themes observed by “influential Bolivian

media leaders.” Absent additional information on how the State Department


that the State Department was “publicly supporting Sánchez de Lozada,” one of the parties in
this case, which undercuts the District Court’s conclusion that the State Department had no other
motive than to provide fair and accurate information. See Niam v. Ashcroft, 354 F.3d 652, 658
(7th Cir. 2004) (stating that the Seventh Circuit “and other courts have expressed concern” about
reliance on State Department reports as “[t]he State Department naturally is reluctant to level
harsh criticisms against regimes with which the United States has friendly relations”).
                                               55
               Case: 18-12728       Date Filed: 08/03/2020       Page: 56 of 63



gathered this information, or on who was responsible for reporting the intelligence,

we can only conclude that the information reported in the cables was hearsay

gathered or observed by third parties with no duty to report. See Ransfer, 749 F.3d

at 925. The cables are essentially a “reporter’s account of what eyewitnesses

reported,” which as we have held, is “forbidden by Rule 805.” Baker, 432 F.3d at

1211 n.23.

       The District Court failed to determine which statements in the cables reflect

“the personal knowledge of the public official making the record or his agent or

someone with a duty to report the matter to a public official,” Cent. Gulf Lines,

Inc., 747 F.2d at 319, and which statements were made by third parties with no

duty to report, Mazer, 556 F.3d at 1278. The District Court erroneously admitted

the cables based on their trustworthiness and did not assess whether the statements

contained within the cables were inadmissible hearsay. That erroneous application

of the hearsay rules constitutes an abuse of discretion per se. Henderson, 409 F.3d

at 1297. The cables, as submitted, are inadmissible.29

                                               4.


       29
           Portions of the cables may be admissible if the parties can show who reported the
information in the cables or how the information was discovered. For example, one cable
includes a statement that “all American companies in La Paz and El Alto with which [embassy
officials] have been in contact are closed for the safety of their own employees.” That factual
conclusion appears to be based on the “knowledge or observations” of a government agent under
a duty to report as opposed to a collection of statements made by third parties under no
obligation to report and, as such, may be admissible. We need not undertake to identify all such
potentially admissible statements as the cables, as a whole, should not have been admitted.
                                               56
             Case: 18-12728     Date Filed: 08/03/2020    Page: 57 of 63



      Defendants point to two out-of-circuit opinions to support the proposition

that similar government reports are admissible under Rule 803(8). Neither opinion

refutes our conclusion.

      In United States v. Gluk, 831 F.3d 608, 614 (5th Cir. 2016), the Fifth Circuit

held that when an “agency professional transmits a document to others outside the

agency, that document is presumptively a factual finding of the agency.” But the

central issue there was whether the SEC had “declined to adopt the report,” not

whether the findings were based on the preparer’s own observations or knowledge.

Id. In fact, the Fifth Circuit explicitly refused to address the basis on which we

find the cables in this case to be inadmissible, namely “whether some statements

contained within the . . . documents could themselves be hearsay.” Id. at 615 n.7.

      In Union Pacific Railroad Co. v. Kirby Inland Marine, Inc. of Mississippi,

296 F.3d 671, 679 (8th Cir. 2002), the Eighth Circuit upheld the admission of an

investigative report prepared by the Coast Guard even though “investigators relied

on hearsay evidence to reach their conclusions.” Id. (citing Moss v. Ole S. Real

Estate, Inc., 933 F.2d 1300, 1304 (5th Cir. 1991)). The Court held that the report,

which found that a bridge was “an unreasonable obstruction to navigation,” was a

reliably prepared factual finding because its conclusions were based on a

“thorough review process,” which included “a preliminary investigation, detailed

investigation, public hearing, and an administrative review.” Id. at 673, 679.

                                          57
                Case: 18-12728   Date Filed: 08/03/2020   Page: 58 of 63



Here, we have no indication of how the cables were prepared. We are unable to

determine the process by which the information within the cables was gathered or

reported. And even if the cables were reliably prepared, only the portions setting

out the findings of the preparer should be admitted, not “any portion of the

investigatory file which contains otherwise inadmissible evidence.” Moss, 933

F.2d at 1310.

      Other circuits have found State Department reports about the conditions in

other countries admissible under the public-records exception. See, e.g.,

Bridgeway Corp. v. Citibank, 201 F.3d 134, 144 (2d Cir. 2000); Niam, 354 F.3d at

658; see also Bank Melli Iran v. Pahlavi, 58 F.3d 1406, 1412 & n.5 (9th Cir. 1995)

(considering country reports but noting that the opposing party waived any

objection to their admissibility). Plaintiffs’ specific contentions regarding the

hearsay of unidentified sources and “unconfirmed rumors” about the situation in

Bolivia make these cables inadmissible. And considering the cables “even though

they are hearsay,” Niam, 354 F.3d at 658, is not the standard in this Circuit. See

Mazer, 556 F.3d at 1278; see also 7 Handbook of Fed. Evid. § 803:8 (8th ed.)

(“Rule 803(8) does not provide a blanket hearsay exception for reports or

statements made by non-public officials to public offices even when made pursuant

to statutory duty.”).

                                          5.

                                          58
               Case: 18-12728       Date Filed: 08/03/2020       Page: 59 of 63



       Finally, Defendants argue that even if the District Court erred in admitting

the cables, it was harmless because the cables corroborated what other uncontested

evidence already demonstrated. We disagree—the admission of the cables affected

Plaintiffs’ substantial rights.

       Defendants’ argument that the cables show only that “there were specific

crises at each of the locations where decedents were shot” is a sharp departure

from their explanation of this evidence to the jury. In closing argument,

Defendants argued that the cables were the “the most important piece[s] of

evidence in this case” to demonstrate that the killings were not intentional.

Defense counsel quoted specific “reports” from the cables that there was

“increasing levels of violence, with the protesters now bringing dynamite and guns

to bear” and that unidentified “[l]ocal residents fear looting and the danger of

misdirected fire coming through windows or walls.” 30 Defendants also used this

evidence to attach the imprimatur of the U.S. government to their version of

events, arguing that what the “State Department was telling the people in DC – and

this is telling you” was the danger is “what happened, misdirected fire.” Based on

this explanation of the evidence to the jurors, who were to determine whether the



       30
          Although such specificity was not necessary to preserve their objection to the
admission of the cables, Plaintiffs objected and cited this statement as an example of hearsay in
the cables because “[w]e don’t know who fears looting, who’s reporting this.” Plaintiffs also
argued that the statement was “pure speculation. There’s no firsthand knowledge of this. It’s not
based on any understanding.”
                                               59
                Case: 18-12728       Date Filed: 08/03/2020        Page: 60 of 63



killings were intentional or not, we cannot conclude that the cables (and the

hearsay within) did not “have substantial influence” on the judgment. Kotteakos v.

United States, 328 U.S. 750, 765, 66 S. Ct. 1239, 1248 (1946). 31 We remand the

case for a new trial on Plaintiffs’ wrongful-death claims based on the inappropriate

admission of the State Department cables.

                                                B.

         Plaintiffs also argue that a new trial for their wrongful-death claims is

warranted because the District Court erred in refusing to give their requested jury

instruction. The District Court instructed the jury that Plaintiffs had to prove that,

for each relative, there was “[t]he willful and intentional killing of the relative by a

Bolivian soldier.” The District Court denied Plaintiffs’ request to include a

statement that one “way to show intent is to show that a defendant knows that

death is a probable result of this action, whether or not the defendant wanted to

cause that particular death.” Plaintiffs’ requested instruction was derived from

language in a foreign attorney’s declaration that they submitted to the District

Court.

         The District Court has “wide discretion” to instruct the jury. United States v.

Starke, 62 F.3d 1374, 1380 (11th Cir. 1995). The District Court abuses its


         31
           Defendants’ arguments on appeal are further undermined by their contentions before
the District Court that the probative value of the “misdirected fire” statement is “very high” and
that it goes “squarely” to “one of the key issues in the case.”
                                                60
               Case: 18-12728        Date Filed: 08/03/2020        Page: 61 of 63



discretion by failing to give a requested instruction only when “(1) the requested

instruction correctly stated the law, (2) the instruction dealt with an issue properly

before the jury, and (3) the failure to give the instruction resulted in prejudicial

harm to the requesting party.” Burchfield v. CSX Transp., Inc., 636 F.3d 1330,

1333–34 (11th Cir. 2011). Furthermore, it is not error to refuse a requested

instruction when the substance of the proposal is covered by another instruction.

Wilkinson v. Carnival Cruise Lines, Inc., 920 F.2d 1560, 1569 (11th Cir. 1991).

We will reverse only if, after reviewing the jury instructions “as a whole,” “we are

left with a substantial, ineradicable doubt as to whether the jury was properly

guided in its deliberations in this regard.” United States v. Dohan, 508 F.3d 989,

993 (11th Cir. 2007).

       Plaintiffs base their wrongful-death claims on Articles 14 and 20 of the

Bolivian Penal Code.32 Although we have a translated copy of other provisions of

the Bolivian Penal Code, the record is devoid of an English translation of Article

14. The parties agree, however, that Plaintiffs’ requested instruction is “not a

statement from the Bolivian Penal Code.” The expert declaration of Paulino

Verástegui Palao, a Bolivian attorney who is a self-professed expert in criminal

law, is the only evidence in the record about the meaning of Article 14.



       32
          The parties agree that Plaintiffs’ claims are stated under Bolivian law and that under
Bolivian law, the criminal code informs civil liability.
                                                61
              Case: 18-12728     Date Filed: 08/03/2020    Page: 62 of 63



Defendants did not refute any of Verástegui’s conclusions, nor did they submit any

other evidence regarding the interpretation of Article 14. Defendants argue that the

District Court did not err in refusing the instruction because it is not a statement

from the Bolivian Code, and the Court did not abuse its discretion in refusing to

allow Plaintiffs to place their own interpretative gloss on the Bolivian law.

      Because the District Court committed reversible error by admitting the State

Department cables, we need not decide whether Plaintiffs are also entitled to a new

trial on the basis of the rejected jury instruction. See Burchfield, 636 F.3d at 1338.

We do note that Federal Rule of Civil Procedure 44.1 enables a court to “consider

any relevant material or source, including testimony, whether or not submitted by a

party or admissible under the Federal Rules of Evidence” to determine the meaning

of foreign law. “[A]n un-rebutted affidavit from an attorney on foreign law [is]

sufficient to establish the substance of that law.” Cooper v. Meridian Yachts, Ltd.,

575 F.3d 1151, 1165 (11th Cir. 2009). But neither the District Court nor this Court

is required to take those conclusions at face value. Id. A court can “engage in its

own research and consider any relevant material thus found” or to “insist on a

complete presentation by counsel,” but is not obligated to take any such action.

Fed. R. Civ. P. 44.1 advisory committee’s notes to 1966 amendment. We remand

the case for further proceedings.

                                       *        *    *

                                           62
            Case: 18-12728   Date Filed: 08/03/2020   Page: 63 of 63



     For the foregoing reasons, the judgment below is VACATED and

REMANDED for further proceedings not inconsistent with this opinion.




                                      63